DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/8/21 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1 and 6 are amended and claims 2-3 and 7 are canceled.  

Claim Rejections - 35 USC § 112
The rejection of claims 2 and 7 under 35 U.S.C. 112(b) and the rejection of claim 7 under 112(a) are withdrawn as a result of canceling the claims. 

Claim Interpretation and Contingent Limitations
The interpretation of claims 6-7 is withdrawn as a result of the cancelation of claim 7 and the amendment to claim 6. 
Allowable Subject Matter
Claims 1 and 4-6 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A vehicle control apparatus that automatically performs, at least partially, travel control of a host vehicle, based on images captured by a plurality of cameras provided to the host vehicle, wherein the plurality of cameras are formed from a first camera that captures an image of at least a front region in front of the host vehicle and a second camera that captures an image of at least a side region adjacent to the front region, the vehicle control apparatus is configured to have a first state for performing the travel control based on traffic signal information of the image captured by the first camera and a second state for performing the travel control based on traffic signal information of the image captured by the second camera, and the vehicle control apparatus 
performs the travel control in the first state when the host vehicle progresses straight through an intersection, and transitions from the first state to the second state after judging that the traffic signal in the images captured by the first camera and the second camera is the same traffic signal, based on a signal period, display color, display pattern, installation position, or surrounding environment of the traffic signal when the host vehicle having travelled straight starts to perform a turning operation at another intersection” as recited in claim 1. Claims 4-6 are allowed based on their dependency. 
With respect to claim 1, the best prior art, Jeong, fails to teach, disclose or suggest a first camera on a vehicle that captures images of the front of the vehicle, a second camera on a vehicle that captures a side region adjacent the vehicle, wherein the vehicle is operated in a first state based on traffic signal information from the first camera and operates in a second state based on traffic signal information from the second camera combined wherein the first state is going straight through an intersection and transitions to a second state “after judging that the traffic signal in the images captured by the first camera and the second camera is the same traffic signal” such that the first camera of the front view and the second camera of the side view image are determined to image the same traffic signal before a vehicle transitions from being controlled to move straight through an intersection to being controlled to turn through an intersection. 
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667